DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,134,371 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach communication method and communications apparatus.
 	Regarding claims 1, 10 and 18, Jing teaches a communication method implemented by a session management device, wherein the method comprises: 
receiving, from a mobility management device, first status information indicating status of at least one data channel of a terminal device; determining a first data channel of the at least one data channel in a first system based on the first status information, wherein the first data channel has been deleted by the terminal device; and synchronizing the first data channel and data channel information of a second system, wherein the data channel information corresponds to the first data channel, and wherein the first system and the second system are different communications systems (see claims 1, 8, 13, 15 and 19, or see claims 1-20 of U.S. Patent No. 11,134,371 B1).
 	Regarding claims 2, 11 and 19, Jing teaches synchronizing the first data channel and the data channel information comprises synchronizing the first data channel and the data channel information in an interworking procedure for the terminal device from the first system to the second system (see claims 1, 8, 13, 15 and 19, or see claims 1-20 of U.S. Patent No. 11,134,371 B1).  
 	Regarding claims 3 and 12, Jing teaches the first system is a fourth-generation (4G) system, the second system is a fifth-generation (5G) system, and the first data channel is an evolved packet system (EPS) bearer, and wherein the data channel information comprises at least one of a quality of service (QoS) rule or a QoS parameter (see claims 2 and 16, or see claims 1-20 of U.S. Patent No. 11,134,371 B1).  
 	Regarding claims 4 and 13, Jing teaches the first system is a fifth-generation (5G) system, the second system is a fourth-generation (4G) system, and the first data channel is a QoS flow, and wherein the data channel information comprises at least one of an identifier of an evolved packet system (EPS) bearer or a quality of service (QoS) parameter (see claims 6 and 20, or see claims 1-20 of U.S. Patent No. 11,134,371 B1).  
 	Regarding claims 5 and 14, Jing teaches synchronizing the first data channel and the data channel information comprises releasing the first data channel and deleting the data channel information (see claims 8, 13 and 19, or see claims 1-20 of U.S. Patent No. 11,134,371 B1).  
 	Regarding claims 6 and 15, Jing teaches receiving the first status information comprises receiving, from the mobility management device, a registration request message from the terminal device, and wherein the registration request message comprises the first status information (see claims 1, 3, 15 and 17, or see claims 1-20 of U.S. Patent No. 11,134,371 B1).  
 	Regarding claims 7 and 16, Jing teaches determining the first data channel comprises: comparing the first status information with second status information of the terminal device stored in the session management device; and determining a data channel corresponding to inconsistent information in the first status information and the second status information as the first data channel (see claims 1, 3, 15 and 17, or see claims 1-20 of U.S. Patent No. 11,134,371 B1).  
 	Regarding claims 8 and 17, Jing teaches the first data channel has been deleted by the terminal device but has not been reported to a network side before the terminal device sends the first status information (see claims 8, 13 and 19, or see claims 1-20 of U.S. Patent No. 11,134,371 B1).  
 	Regarding claim 9, Jing teaches the first data channel has not been reported to the network side due to the terminal device being in an idle state or a radio signal lost (see claims 8, 13 and 19, or see claims 1-20 of U.S. Patent No. 11,134,371 B1).  
  	Regarding claim 20, Jing teaches the instructions further cause the apparatus to synchronize the first data channel and delete the data channel information to synchronize the first data channel and the data channel information (see claims 1, 2, 4, 5, 8, 11, 12, 15, 16, 17 and 19, or see claims 1-20 of U.S. Patent No. 11,134,371 B1).  


Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (WO 2013091170 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	Regarding claims 1, 10 and 18, Chen teaches a communication method implemented by a session management device (see Title, “method”), wherein the method comprises: 
            receiving, from a mobility management device, first status information indicating status of at least one data channel of a terminal device (see under Description,
 	“Specifically, after receiving the paging message carrying the second identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer synchronization with the network device to determine a part of the PDN deleted by the network device. Connected, then, the UE locally deletes part of the PDN connection accordingly. After the UE deletes part of the PDN connection, the UE re-initiates the PDN connection establishment process and reconstructs part of the PDN connection, 
 	Specifically, after receiving the paging message carrying the second identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer synchronization with the network device to determine a part of the PDN deleted by the network device. Connected, then, the UE 
locally deletes part of the PDN connection, and the UE re-initiates part of the PDN connection establishment procedure to reconstruct part of the PDN connection.
 	Specifically, according to step 304b, after receiving the request message sent by the network device to indicate that the UE re-establishes a partial PDN connection, the UE carries the default bearer identifier, where the default bearer identifier is used to indicate a partial PDN connection, and the UE Know part of the PDN by requesting information The connection is deleted by the network side, and the default bearer identifier of the partial PDN connection is obtained, the UE locally deletes part of the PDN connection, and the UE initiates a PDN connection establishment procedure to reconstruct a partial PDN connection”, 
 	see 406b, “the UE initiates a PDN connection establishment process. Specifically, according to step 405b, after receiving the request message sent by the network device to indicate that the UE re-establishes a partial PDN connection, the request message carries a default bearer identifier, where the default bearer identifier is used to indicate a partial PDN connection, and the UE passes the UE. The request information is learned that part of the PDN connection is deleted by the network device, and the default bearer identifier of the partial PDN connection is obtained, the UE locally deletes part of the PDN connection, and the UE initiates a PDN connection establishment procedure, and reconstructs part of the PDN connection”); 
            determining a first data channel of the at least one data channel in a first system based on the first status information, wherein the first data channel has been deleted by the terminal device (see under Description, “Specifically, after receiving the paging message carrying the second identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer synchronization with the network device to determine a part of the PDN deleted by the network device. Connected, then, the UE locally deletes part of the PDN connection accordingly. After the UE deletes part of the PDN connection, the UE re-initiates the PDN connection establishment process and reconstructs part of the PDN connection, 
 	Specifically, after receiving the paging message carrying the second identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer synchronization with the network device to determine a part of the PDN deleted by the network device. Connected, then, the UE 
locally deletes part of the PDN connection, and the UE re-initiates part of the PDN connection establishment procedure to reconstruct part of the PDN connection.
 	Specifically, according to step 304b, after receiving the request message sent by the network device to indicate that the UE re-establishes a partial PDN connection, the UE carries the default bearer identifier, where the default bearer identifier is used to indicate a partial PDN connection, and the UE Know part of the PDN by requesting information The connection is deleted by the network side, and the default bearer identifier of the partial PDN connection is obtained, the UE locally deletes part of the PDN connection, and the UE initiates a PDN connection establishment procedure to reconstruct a partial PDN connection”, 
 	see 406b, “the UE initiates a PDN connection establishment process. Specifically, according to step 405b, after receiving the request message sent by the network device to indicate that the UE re-establishes a partial PDN connection, the request message carries a default bearer identifier, where the default bearer identifier is used to indicate a partial PDN connection, and the UE passes the UE. The request information is learned that part of the PDN connection is deleted by the network device, and the default bearer identifier of the partial PDN connection is obtained, the UE locally deletes part of the PDN connection, and the UE initiates a PDN connection establishment procedure, and reconstructs part of the PDN connection”);, and see 102, “The S-GW determines whether the PDN connection of the UE of the UE is deleted locally or partially by the network device. If all PDN connections are locally 
deleted by the network device, steps 103a to 105a are performed. If some of the PDN connections are locally deleted by the network device, steps 103b to 105b are performed”, see 103. “The S-GW sends a first message to the network device, where the first message is used to notify the network device to trigger the UE to initiate an attach procedure; and the network device receives the first message. Specifically, the S-GW determines that all the PDN connections of the UE are deleted by the network
 device, and sends a first message to the network device to notify the network device to trigger the UE to initiate the attach process. Preferably, the first message carries the first identifier, and further preferably The first identifier is IMSI (International Mobile Subscriber Identification Number)”, also see 303, 403.  In addition, see Applicant’s Specification, [0102], for how Applicant defines “terminal device”); and 
            synchronizing the first data channel and data channel information of a second system, wherein the data channel information corresponds to the first data channel (see 104b. “Specifically, after receiving the paging message carrying the second identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer synchronization with the network device to determine a part of the PDN deleted by the network device. Connected, then, the UE locally deletes part of the PDN connection accordingly. After the UE deletes part of the PDN connection, the UE re-initiates the PDN connection establishment process and reconstructs part of the PDN connection. The following takes the bearer 
synchronization between the MME and the UE as an example to describe how the UE determines a part of the PDN connection deleted by the network device”, see 206b. “the UE performs a service request procedure and re-establishes a partial PDN connection.
 Specifically, after receiving the paging message carrying the second identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer synchronization with the network device to determine a part of the PDN deleted by the network device. Connected, then, the UE locally deletes part of the PDN connection, and the UE re-initiates part of the PDN 
connection establishment procedure to reconstruct part of the PDN connection”), and 
            wherein the first system and the second system are different communications systems (see under Description, “The core network of the evolved packet network 
mainly includes three logical functions: MME (Mobility Management Entity), S-GW (Serving Gateway), and P-GW (Packet Data Network Gateway…)”, “A PDN (Packet Data Network) connection is a bearer or multiple bearer set with the same access 
point name. The first created bearer during the PDN connection establishment process is called the default bearer. If the default bearer is deleted, the PDN connection is considered to be deleted. When a network device (MME or SGSN)”).
 	Regarding claims 2, 11 and 19, Chen teaches synchronizing the first data channel and the data channel information comprises synchronizing the first data channel and the data channel information in an interworking procedure for the terminal device from the first system to the second system (see 104b. “Specifically, after receiving the paging message carrying the second identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer synchronization with the network device to determine a part of the PDN deleted by the network device. Connected, then, the UE locally deletes part of the PDN connection accordingly. After the UE deletes part of the PDN connection, the UE re-initiates the PDN connection establishment process and reconstructs part of the PDN connection. The following takes the bearer synchronization between the MME
 and the UE as an example to describe how the UE determines a part of the PDN 
connection deleted by the network device”, see 206b. “the UE performs a service request procedure and re-establishes a partial PDN connection.  Specifically, after 
receiving the paging message carrying the second identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer synchronization with the network device to determine a part of the PDN deleted by the network device. Connected, then, the UE locally deletes part of the PDN connection, and the UE re-initiates part of the PDN connection establishment 
procedure to reconstruct part of the PDN connection”).  
 	Regarding claims 3 and 12, Chen teaches the first system is a fourth-generation (4G) system, the second system is a fifth-generation (5G) system, and the first data channel is an evolved packet system (EPS) bearer, and wherein the data channel information comprises at least one of a quality of service (QoS) rule or a QoS parameter (see under Description, “evolved packet network”).  
 	Regarding claims 4 and 13, Chen teaches the first system is a fifth-generation (5G) system, the second system is a fourth-generation (4G) system, and the first data channel is a QoS flow, and wherein the data channel information comprises at least one of an identifier of an evolved packet system (EPS) bearer or a quality of service (QoS) parameter see under Description, “evolved packet network”).  
 	Regarding claims 5 and 14, Chen teaches synchronizing the first data channel and the data channel information comprises releasing the first data channel and deleting the data channel information (see 104b. “Specifically, after receiving the paging message carrying the second identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer 
synchronization with the network device to determine a part of the PDN deleted by the network device. Connected, then, the UE locally deletes part of the PDN connection
 accordingly. After the UE deletes part of the PDN connection, the UE re-initiates the PDN connection establishment process and reconstructs part of the PDN connection. The following takes the bearer synchronization between the MME and the UE as an
 example to describe how the UE determines a part of the PDN connection deleted
 by the network device”, see 206b. “the UE performs a service request procedure and re-establishes a partial PDN connection.  Specifically, after receiving the paging 
message carrying the second identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer 
synchronization with the network device to determine a part of the PDN deleted by the 
network device. Connected, then, the UE locally deletes part of the PDN connection,
 and the UE re-initiates part of the PDN connection establishment procedure to 
reconstruct part of the PDN connection”).  
 	Regarding claims 6 and 15, Chen teaches receiving the first status information comprises receiving, from the mobility management device, a registration request message from the terminal device, and wherein the registration request message comprises the first status information (see Abstract, Description, “request”).  
 	Regarding claims 7 and 16, Chen teaches determining the first data channel comprises: comparing the first status information with second status information of the terminal device stored in the session management device; and determining a data channel corresponding to inconsistent information in the first status information and the second status information as the first data channel (see Description, “save”).
	Regarding claims 8 and 17, Chen teaches the first data channel has been deleted by the terminal device but has not been reported to a network side before the terminal device sends the first status information (see Abstract, “The user does not 
know at this time that the PDN connection has been deleted. ”, see 103b, “Do not carry the above indication information. At this time, the third message is only used to trigger the network device to perform the network side triggering service request process”).
 	Regarding claim 9, Chen teaches the first data channel has not been reported to the network side due to the terminal device being in an idle state or a radio signal lost (see 103b. “The S-GW sends a third message to the network device, where the third message is used to trigger the network device to perform a network side triggered service request process; and the network device receives the third message. Specifically, when the S-GW determines that the UE is in an idle state, the S-GW sends the network device to the network device. The third message is sent to trigger the network device to perform a service request process triggered by the network side. If the UE is in the connected state, the third message carries the indication information, which is used to indicate that the network device migrates the UE from the connected state to the idle state. It should be noted that, in all embodiments of the present invention, for the S-GW, if there is no downlink user plane information available in the saved UE context, the S-GW may confirm that the UE is in an idle state, in the third message. Do not carry the above indication information. At this time, the third message is only used to trigger the network device to perform the network side triggering service request process”).
  	Regarding claim 20, Chen teaches the instructions further cause the apparatus to synchronize the first data channel and delete the data channel information to synchronize the first data channel and the data channel information (see 104b. “Specifically, after receiving the paging message carrying the second identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer synchronization with the network device to 
determine a part of the PDN deleted by the network device. Connected, then, the UE locally deletes part of the PDN connection accordingly. After the UE deletes part of 
the PDN connection, the UE re-initiates the PDN connection establishment process and reconstructs part of the PDN connection. The following takes the bearer 
synchronization between the MME and the UE as an example to describe how the 
UE determines a part of the PDN connection deleted by the network device”, see 206b. “the UE performs a service request procedure and re-establishes a partial PDN 
connection.  Specifically, after receiving the paging message carrying the second
 identifier, the UE initiates a service request procedure to the network device. In the service request process, the UE performs the bearer synchronization with the network 
device to determine a part of the PDN deleted by the network device.  Connected, then, the UE locally deletes part of the PDN connection, and the UE re-initiates part of the 
PDN connection establishment procedure to reconstruct part of the PDN connection”).  

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Tuesday and Thursday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642